 



Exhibit 10.14

 

ACADIA REALTY TRUST

2018 LONG-TERM INCENTIVE PLAN

AWARD AGREEMENT

 

2018 LONG-TERM INCENTIVE PLAN AWARD AGREEMENT made as of the date set forth on
Schedule A hereto between Acadia Realty Trust, a Maryland real estate investment
trust (the “Company”), its subsidiary Acadia Realty Limited Partnership, a
Delaware limited partnership and the entity through which the Company conducts
substantially all of its operations (the “Partnership”), and the party listed on
Schedule A (the “Grantee”).

RECITALS

1.The Grantee is a key employee of the Company or one of its Subsidiaries or
affiliates and provides services to the Partnership.

2.The Company has adopted the 2018 Long-Term Incentive Plan (the “LTIP”)
pursuant to the Second Amended and Restated Acadia Realty Trust 2006 Share
Incentive Plan, as amended (the “Plan”), to provide certain key employees of the
Company or its Subsidiaries and affiliates, including the Grantee, in connection
with their employment with the long-term incentive compensation described in
this Award Agreement (this “Agreement” or “Award Agreement”), and thereby
provide additional incentive for them to promote the progress and success of the
business of the Company and its Subsidiaries and affiliates, including the
Partnership, while increasing the total return to the Company’s shareholders.
The LTIP Units (as defined herein) may, under certain circumstances, become
exchangeable for shares of beneficial ownership of the Company reserved for
issuance under the Plan, or any successor equity plan. This Agreement evidences
an award to the Grantee under the LTIP (this “Award”), which is subject to the
terms and conditions set forth herein.

3.The Grantee was selected to receive this Award as an employee who, through the
effective execution of his or her assigned duties and responsibilities, is in a
position to have a direct and measurable impact on the Company’s long-term
financial results. Effective as of the grant date specified in Schedule A hereto
(the “Grant Date”), the Grantee was issued the number of LTIP Units (as defined
herein) set forth in Schedule A.

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

Section 1.Administration. The LTIP and all awards thereunder, including this
Award, shall be administered by the Compensation Committee of the Board of
Trustees of the Company (the “Committee”), which in the administration of the
LTIP shall have all the powers and authority it has in the administration of the
Plan, as set forth in the Plan. The Committee may from time to time adopt any
rules or procedures it deems necessary or desirable for the proper and efficient
administration of the LTIP, consistent with the terms hereof and of the Plan.
The Committee’s determinations and interpretations with respect to the LTIP and
this Agreement shall be final and binding on all parties.

Section 2.Definitions. Capitalized terms used herein without definitions shall
have the meanings given to those terms in the Plan. In addition, as used herein:

“Award LTIP Units” has the meaning set forth in Section 3.

“Cause” means the Grantee has: (A) deliberately made a misrepresentation in
connection with, or willfully failed to cooperate with, a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or willfully destroyed or
failed to preserve documents or other materials known to be relevant to such
investigation, or willfully induced others to fail to cooperate or to produce
documents or other materials; (B) materially breached (other than as a result of
the Grantee’s incapacity due to physical or mental illness or death) his/her
material duties hereunder, which breach is demonstrably willful and deliberate
on the Grantee’s part, is committed in bad faith or without reasonable belief
that such breach is in the best interests of the Company and such breach is not
cured within a reasonable period of time after written notice from the Company
specifying such Breach (but in any event, no less than ninety (90) days
thereafter) in which Grantee is diligently pursuing cure; (C) engaged in conduct
constituting a material act of willful misconduct in connection with the
performance of his/her duties, including, without limitation, misappropriation
of funds or property of the Company other than the occasional customary and de
minimis use of Company property for personal purposes; (D) materially violated a
material Company policy, including but not limited to a policy set forth in the
Company’s employee handbook; (E) disparaged the Company, its officers, trustees,
employees or partners; (F) committed a felony or misdemeanor involving moral
turpitude, deceit, dishonesty or fraud.

“Change of Control” means that any of the following events has occurred: (A) any
Person or “group” of Persons, as such terms are used in Sections 13 and 14 of
the Exchange Act, other than any employee benefit

 

1

 

--------------------------------------------------------------------------------

 

plan sponsored by the Company, becomes the “beneficial owner,” as such term is
used in Section 13 of the Exchange Act (irrespective of any vesting or waiting
periods) of (i) the Company’s Common Shares in an amount equal to thirty percent
(30%) or more of the sum total of the Common Shares issued and outstanding
immediately prior to such acquisition as if they were a single class and
disregarding any equity raise in connection with the financing of such
transaction; provided, however, that in determining whether a Change of Control
has occurred, Common Shares which are acquired in an acquisition by (i) the
Company or any of its subsidiaries or (ii) an employee benefit plan (or a trust
forming a part thereof) maintained by the Company or any of its subsidiaries
shall not constitute an acquisition which can cause a Change of Control; or (B)
the approval of the dissolution or liquidation of the Company by the Board of
Trustees of the Company (the “Board”); or (C) the approval of the sale or other
disposition of all or substantially all of its assets in one or more
transactions (including, without limitation, the approval of a transaction or
series of transactions to sell or dispose of all or substantially all of the
assets in the Company’s core business line to any Person or “group” of Persons,
as such terms are used in Sections 13 and 14 of the Exchange Act); or (D) a
turnover, during any two-year period, of the majority of the members of the
Board, without the consent of the majority of the members of the Board as to the
appointment of the new Board members.

“Code” means the Internal Revenue Code of 1986, as amended.

“Common Shares” means shares of beneficial ownership of the Company, par value
$0.001 per share, either currently existing or authorized hereafter.

“Disability” means (i) if the Grantee is a party to a Service Agreement (as
defined in Section 5(b) below), and “Disability” is defined therein, such
definition, or (ii) if the Grantee is not party to a Service Agreement that
defines “Disability,” a reasonable determination by the Company that the Grantee
has become physically or mentally incapable of performing his duties to the
Company and/or Partnership and such disability has disabled the Grantee for a
cumulative period of one hundred eighty (180) days within a twelve (12) month
period.

“Effective Date” means January 1, 2018.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means, as of a particular date, the “Fair Market Value” (as
defined in the Plan) of one Common Share; provided, however, if such date is the
date of a Public Announcement with respect to a Change of Control, then the fair
market value shall be, as determined by the Board, the total consideration
payable for one Common Share in the transaction that ultimately results in a
Change of Control.

“Good Reason” means the Grantee shall have the right to terminate his/her
employment within the 90-day period following the Company’s failure to cure any
of the following events that shall constitute “Good Reason” if not cured within
the 30-day period following written notice of such default to the Company by the
Grantee (the “Good Reason Cure Period”): (A) upon the occurrence of any material
breach of this Agreement by the Company; (B) without the Grantee’s consent, a
material, adverse alteration in the nature of the Grantee’s duties,
responsibilities or authority, or in the 18-month period following a Change of
Control only, upon the determination by the Grantee (which determination will be
conclusive and binding upon the parties hereto provided it has been made in good
faith and in all events will be presumed to have been made in good faith unless
otherwise shown clear and convincing evidence) that a material negative change
in circumstances has occurred following a Change of Control; (C) without the
Grantee’s consent, upon a reduction in Grantee’s base salary or a reduction of
ten percent (10%) or greater in Grantee’s other compensation and employee
benefits (which includes a ten percent (10%) or greater reduction in target cash
and equity bonus, or a ten percent (10%) or greater reduction in total bonus
opportunity, but in all cases excludes any grants made under the Long-Term
Incentive Alignment Program); or (D) if the Company relocates the Grantee’s
office requiring the Grantee to increase his/her commuting time by more than one
hour, or in the 18-month period following a Change of Control only, upon the
Company requiring the Grantee to travel away from the Grantee’s office in the
course of discharging the Grantee’s responsibilities or duties hereunder at
least twenty percent (20%) more than was required of the Grantee in any of the
three (3) full years immediately prior to the Change of Control, without, in
either case, the Grantee’s prior written consent. Any notice hereunder by the
Grantee must be made within ninety (90) days after the Grantee first knows or
has reason to know about the occurrence of the event alleged to be Good Reason.

“LTIP Units” means units of limited partnership interest of the Partnership
designated as “LTIP Units” in the Partnership Agreement awarded under the LTIP,
having the rights, voting powers, restrictions, limitations as to distributions,
qualifications and terms and conditions of redemption set forth in the
Partnership Agreement.

“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of the Partnership, dated as of March 22, 1999, among the Company, as
general partner, and the limited partners who are parties thereto, as amended
from time to time.

“Performance Period” means the period beginning on the Effective Date and ending
on the Valuation Date.

 

2

 

--------------------------------------------------------------------------------

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

“Public Announcement” means, with respect to a Change of Control, the earliest
press release, filing with the Securities and Exchange Commission, or other
publicly available or widely disseminated communication issued by the Company or
another Person who is a party to such transaction which discloses the
consideration payable in connection with and other material terms of the
transaction that ultimately results in the Change of Control; provided, however,
that if such consideration is subsequently increased or decreased, then the term
“Public Announcement” shall be deemed to refer to the most recent such press
release, filing or communication disclosing a change in the consideration
whereby the final consideration and material terms of the transaction that
ultimately results in the Change of Control are announced.

“Securities Act” means the Securities Act of 1933, as amended.

“Special LTIP Units” means LTIP Units as defined in the Partnership Agreement
and designated as Special LTIP Units pursuant to Section 8 of this Agreement.

“Units” means OP Units (as defined in the Partnership Agreement) that are
outstanding or are issuable upon the conversion, exercise, exchange or
redemption of any securities of any kind convertible, exercisable, exchangeable
or redeemable for OP Units.

“Valuation Date” means December 31, 2020.

Section 3.Award of LTIP Units; Effectiveness of Award.

(a)Award of LTIP Units. On the terms and conditions set forth in this Agreement,
as well as the terms and conditions of the Plan, the Grantee is hereby granted
this Award consisting of the number of LTIP Units set forth on Schedule A
hereto, which is incorporated herein by reference (the “Award LTIP Units”).
Award LTIP Units shall have the rights, voting powers, restrictions, limitations
as to distributions, qualifications and terms and conditions of redemption and
conversion set forth herein and in the Partnership Agreement and shall
constitute and be treated as the property of the Grantee, subject to the terms
of this Agreement and the Partnership Agreement. In connection with each
subsequent issuance of Award LTIP Units, if any, the Grantee shall execute and
deliver to the Company and the Partnership such documents, comparable to the
documents executed and delivered in connection with this Agreement, as the
Company and/or the Partnership reasonably request in order to comply with all
applicable legal requirements, including, without limitation, federal and state
securities laws. Award LTIP Units will be subject to vesting as provided in
Section 4 hereof, subject to the terms and conditions of Sections 5 and 6.

(b)Effectiveness of Award. As of the Grant Date, the Grantee shall be admitted
as a partner of the Partnership with beneficial ownership of the number of Award
LTIP Units issued to the Grantee as of such date by: (A) signing and delivering
to the Partnership a copy of this Agreement; and (B) signing, as a Limited
Partner, and delivering to the Partnership a counterpart signature page to the
Partnership Agreement (attached hereto as Exhibit B). The Partnership Agreement
shall be amended from time to time as applicable to reflect the issuance to the
Grantee of Award LTIP Units, whereupon the Grantee shall have all the rights of
a Limited Partner of the Partnership with respect to the number of LTIP Units
then held by the Grantee, as set forth in the Partnership Agreement, subject,
however, to the restrictions and conditions specified herein and in the
Partnership Agreement.

Section 4.Vesting of Award LTIP Units.  The Award LTIP Units are subject to
time-based vesting and performance-based vesting, as follows.

(a)Time-Based LTIP Units. With respect to the Award LTIP Units listed on
Schedule A as Time-Based LTIP Units (the “Time-Based LTIP Units”), vesting shall
occur in substantially equal installments commencing on January 6, 2019, and on
each of the first, second, third and fourth anniversaries thereof (each a
“Vesting Date”), subject to the Grantee’s continuous employment with the Company
through each applicable Vesting Date.

(b)Performance-Based LTIP Units.

(i)With respect to the Award LTIP Units listed on Schedule A as
Performance-Based Special LTIP Units (the “Performance-Based LTIP Units”), such
Performance-Based LTIP Units shall be earned and thereafter vest if and only to
the extent the performance criteria set forth on Exhibit A attached hereto for
the Performance Period are achieved, subject to the Grantee’s continuous
employment with the Company through the end of the Performance Period. Promptly
following the conclusion of the Performance Period, but in no event later than
forty-five (45) days thereafter, the Company shall determine (and the Committee
shall certify) whether and to what extent such performance criteria were
achieved and determine the Performance Percentage (as defined on Exhibit A
attached hereto) and the number of Performance-Based LTIP Units subject to this
Award, if any, that are earned. For the avoidance of doubt, the Grantee shall
have no rights to the Performance-Based LTIP Units pursuant to this Section 4(b)
until the Committee has determined that such Performance-Based LTIP Units have
been earned.

(ii)If the number of earned Performance-Based LTIP Units is smaller than the
number of Performance-Based LTIP Units previously issued to the Grantee, then
the Grantee, as of the Valuation Date, shall

 

3

 

--------------------------------------------------------------------------------

 

forfeit a number of Performance-Based LTIP Units equal to the difference without
payment of any consideration by the Partnership; thereafter, the term
“Performance-Based LTIP Units” will only refer to the Performance-Based LTIP
Units that were not so forfeited, and neither the Grantee nor any of his/her
successors, heirs, assigns or personal representatives will thereafter have any
future rights or interests in the LTIP Units that were so forfeited. If the
number of earned Performance-Based LTIP Units is the same as the number of
Performance-Based LTIP Units previously issued to the Grantee, then there will
be no change to the number of Performance-Based LTIP Units under this Award
pursuant to this Section 4.

(iii)If any of the Performance-Based LTIP Units have been earned based on
performance as provided in Section 4(b), subject to Sections 5 and 6 hereof, the
Performance-Based LTIP Units shall become vested in the following amounts and at
the following times, subject to the Grantee’s continuous employment with the
Company through and on the applicable vesting date, or the accelerated vesting
date provided in Sections 5 and 6 hereof, as applicable:

(A)Sixty percent (60%) of the earned Performance-Based LTIP Units shall become
vested on January 6, 2021; and

(B)Forty percent (40%) of the earned Performance-Based LTIP Units shall become
vested in substantially equal installments on each of January 6, 2022 and
January 6, 2023.

(iv)Any Performance-Based LTIP Units that do not become vested pursuant to
Section 4(b)(iii), or Sections 5 and 6 hereof, as applicable, shall, without
payment of any consideration by the Company or the Partnership, automatically
and without notice be forfeited and be and become null and void, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Performance-Based LTIP Units.

Section 5.Termination of Grantee’s Employment.

(a)Termination Generally. Except as otherwise provided in this Section 5, (i) if
the Grantee’s employment with the Company is voluntarily or involuntarily
terminated for any reason prior to the final Vesting Date with respect to the
Time-Based LTIP Units, all such Time-Based LTIP Units which have not yet vested
shall immediately and automatically be forfeited and returned to the Company;
and (ii) if the Grantee’s employment with the Company is voluntarily or
involuntarily terminated for any reason prior to the end of the Performance
Period with respect to the Performance-Based LTIP Units, such Performance-Based
LTIP Units which have not yet been earned shall immediately and automatically be
forfeited and returned to the Company.

(b)Qualifying Termination. Notwithstanding the foregoing, and notwithstanding
the terms of any employment, consulting or similar service agreement(s) then in
effect between the Grantee, on the one hand, and the Company and/or the
Partnership on the other hand (a “Service Agreement”), the Award LTIPs shall be
treated as follows in the event of certain terminations of employment:

(i)Time-Based LTIP Units. If, prior to the final Vesting Date (or, if sooner,
the date of a Change of Control), the Grantee’s employment or service
relationship with the Company (i) is terminated by the Company without Cause,
(ii) is terminated by the Grantee for Good Reason or (iii) terminates due to the
Grantee’s death or Disability (each of (i), (ii) and (iii), a “Qualifying
Termination”), then all unvested Time-Based LTIP Units outstanding as of the
date of such Qualifying Termination shall accelerate and become vested in full.

(ii)Performance-Based LTIP Units. If, prior to the end of the Performance Period
(or, if sooner, the date of a Change of Control), the Grantee experiences a
Qualifying Termination, then the Performance-Based LTIP Units shall remain
outstanding following such Qualifying Termination and will be subject to the
same conditions as are otherwise set forth herein, and the vesting of such
Performance-Based LTIP Units will be determined pursuant to the performance
criteria set forth in Exhibit A attached hereto in the same manner as they would
have been in the absence of a Qualifying Termination. In addition, the service
requirements pursuant to Section 4(b)(iii) hereof shall be deemed satisfied.

Section 6.Change of Control.  Notwithstanding the foregoing and further
notwithstanding any provision of the Grantee’s Service Agreement, if applicable,
to the contrary, the Award LTIP Units shall be treated as follows upon the
occurrence of a Change of Control.

(a)Time-Based LTIP Units. If a Change of Control occurs prior to the final
Vesting Date, then all unvested Time-Based LTIP Units shall accelerate and
become vested in full upon the consummation of such Change of Control.

(b)Performance-Based LTIP Units. If a Change of Control occurs prior to the end
of the Performance Period, then the Grantee will be deemed to have earned the
number of Performance-Based LTIP Units based on the performance criteria set
forth in Exhibit A attached hereto, calculated from the Effective Date through
the date of the Public Announcement of the Change of Control. In addition, the
service requirements pursuant to Section 4(b)(iii) hereof shall be deemed
satisfied, subject to the Grantee’s continuous employment with the Company
through the consummation of the Change of Control, or, if earlier, the date the
Grantee experiences a Qualifying Termination.

 

4

 

--------------------------------------------------------------------------------

 

Section 7.Payments by Award Recipients. A capital contribution in the amount of
$0.01 per Award LTIP Unit shall be payable to the Company or the Partnership by
the Grantee in respect of this Award, with such amount being netted against cash
compensation otherwise payable to the Grantee.

Section 8.Distributions. To the extent provided for in the Partnership
Agreement, the Grantee shall be entitled to receive distributions with respect
to the Award LTIP Units. The Performance-Based LTIP Units shall be designated as
“Special LTIP Units” under the Partnership Agreement. In the event of any
discrepancy or inconsistency between this Section 8 and the Partnership
Agreement, the terms and conditions of the Partnership Agreement shall control.
For purposes of this Section 8, all capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Partnership Agreement.

(a)Time-Based LTIP Units. The Time-Based LTIP Units shall be treated as “LTIP
Units” under the Partnership Agreement and shall not be designated as “Special
LTIP Units.” As of the Grant Date, the Time-Based LTIP Units shall be entitled
to the full distribution payable on Units outstanding as of the record date for
the quarterly distribution period during which the Time-Based LTIP Units are
issued, even though it will not have been outstanding for the whole period, and
to subsequent distributions. All distributions paid with respect to the
Time-Based LTIP Units shall be fully vested and non-forfeitable when paid
whether the underlying Time-Based LTIP Units are vested or unvested.

(b)Performance-Based LTIP Units. The Performance-Based LTIP Units shall be
designated as “Special LTIP Units” under the Partnership Agreement. With respect
to the Performance-Based LTIP Units and to the extent provided for in the
Partnership Agreement, the Special LTIP Unit Full Distribution Participation
Date shall be the Valuation Date; provided that prior to such date,
Performance-Based LTIP Units shall be entitled to receive the Special LTIP Unit
Sharing Percentage (i.e., ten percent (10%)) of the distributions payable on
Units outstanding as of the record date for the quarterly distribution periods
occurring during the Performance Period. For the avoidance of doubt, after the
Valuation Date, Performance-Based LTIP Units, both vested and (until and unless
forfeited pursuant to Section 4(b)(iv) or Section 5(a)) unvested, shall be
entitled to receive the same distributions payable with respect to Units if the
payment date for such distributions is after the Valuation Date, even though the
Partnership Record Date for such distributions is before the Valuation Date. All
distributions paid with respect to Performance-Based LTIP Units, both before and
after the Valuation Date, shall be fully vested and non-forfeitable when paid,
whether or not the underlying LTIP Units have been earned based on performance
or have become vested based on the passage of time as provided in Section 4
hereof. Subsequent to the Special LTIP Unit Full Distribution Participation
Date, vested Performance-Based LTIP Units may be entitled to receive the Interim
Distribution Amount to the extent provided for in the Partnership Agreement.

Section 9.Restrictions on Transfer. None of the Award LTIP Units shall be sold,
assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered (whether voluntarily or involuntarily or by judgment, levy,
attachment, garnishment or other legal or equitable proceeding) (each such
action a “Transfer”), or redeemed in accordance with the Partnership Agreement
(a) prior to vesting, (b) for a period of two (2) years beginning on the Grant
Date other than in connection with a Change of Control, and (c) unless such
Transfer is in compliance with all applicable securities laws (including,
without limitation, the Securities Act, and such Transfer is in accordance with
the applicable terms and conditions of the Partnership Agreement; provided that,
upon the approval of, and subject to the terms and conditions specified by, the
Committee, unvested Award LTIP Units that have been held for a period of at
least two (2) years may be Transferred to (i) the spouse, children or
grandchildren of the Grantee (“Immediate Family Members”), (ii) a trust or
trusts for the exclusive benefit of the Grantee and such Immediate Family
Members, (iii) a partnership in which the Grantee and such Immediate Family
Members are the only partners, or (iv) one or more entities in which the Grantee
has a ten percent (10%) or greater equity interest, provided that the Transferee
agrees in writing with the Company and the Partnership to be bound by all the
terms and conditions of this Agreement and that subsequent transfers of unvested
Award LTIP Units shall be prohibited except those in accordance with this
Section 9. In connection with any Transfer of Award LTIP Units, the Partnership
may require the Grantee to provide an opinion of counsel, satisfactory to the
Partnership, that such Transfer is in compliance with all federal and state
securities laws (including, without limitation, the Securities Act). Any
attempted Transfer of Award LTIP Units not in accordance with the terms and
conditions of this Section 9 shall be null and void, and the Partnership shall
not reflect on its records any change in record ownership of any LTIP Units as a
result of any such Transfer, shall otherwise refuse to recognize any such
Transfer and shall not in any way give effect to any such Transfer of any LTIP
Units. This Agreement is personal to the Grantee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution.

Section 10.Changes in Capital Structure. Without duplication with the provisions
of the Plan, if (a) the outstanding Common Shares are changed into or exchanged
for a different number or kind of shares or other securities of the Company by
reason of any recapitalization, reclassification, share split, share dividend,
combination or subdivision, merger, consolidation, or other similar transaction
or (b) any other event shall occur that in each case in the good faith judgment
of the Committee necessitates action by way of appropriate equitable adjustment
in the terms of this Award, the LTIP or the LTIP Units, then the Committee shall
take such action as it deems necessary to maintain the Grantee’s rights
hereunder so that they are substantially proportionate to the rights existing
under this Award, the LTIP and the terms of the LTIP Units prior to such event,
including, without limitation: (i) adjustments in the Award LTIP Units and (ii)
substitution of other awards under the Plan or otherwise. The Grantee shall have
the right to vote the Award LTIP Units if and when voting is allowed under the
Partnership

 

5

 

--------------------------------------------------------------------------------

 

Agreement, regardless of whether vesting has occurred.

Section 11.Miscellaneous.

(a)Amendments; Modifications. This Agreement may be amended or modified only
with the consent of the Company and the Partnership acting through the
Committee; provided that any such amendment or modification materially and
adversely affecting the rights of the Grantee hereunder must be consented to by
the Grantee to be effective as against him; and provided, further, that the
Grantee acknowledges that the Plan may be amended or discontinued in accordance
with its terms and that this Agreement may be amended or canceled by the
Committee, on behalf of the Company and the Partnership, for the purpose of
satisfying changes in law or for any other lawful purpose, so long as no such
action shall impair the Grantee’s rights under this Agreement without the
Grantee’s written consent. Notwithstanding the foregoing, this Agreement may be
amended in writing signed only by the Company to correct any errors or
ambiguities in this Agreement and/or to make such changes that do not materially
adversely affect the Grantee’s rights hereunder. No promises, assurances,
commitments, agreements, undertakings or representations, whether oral, written,
electronic or otherwise, and whether express or implied, with respect to the
subject matter hereof, have been made by the parties which are not set forth
expressly in this Agreement. This grant shall in no way affect the Grantee’s
participation or benefits under any other plan or benefit program maintained or
provided by the Company.

(b)Incorporation of Plan; Committee Determinations. The provisions of the Plan
are hereby incorporated by reference as if set forth herein. In the event of a
conflict between this Agreement and the Plan, this Agreement shall be
controlling and determinative. The Committee will make the determinations and
certifications required by this Award as promptly as reasonably practicable
following the occurrence of the event or events necessitating such
determinations or certifications.

(c)Status of LTIP Units under the Plan. Insofar as the LTIP has been established
as an incentive program of the Company and the Partnership, the Award LTIP Units
are both issued as equity securities of the Partnership and granted as awards
under the Plan. The Company will have the right at its option, as set forth in
the Partnership Agreement, to issue Common Shares in exchange for Units into
which Award LTIP Units may have been converted pursuant to the Partnership
Agreement, subject to certain limitations set forth in the Partnership
Agreement, and such Common Shares, if issued, will be issued under the Plan. The
Grantee must be eligible to receive the Award LTIP Units in compliance with
applicable federal and state securities laws and to that effect is required to
complete, execute and deliver certain covenants, representations and warranties
(attached as Exhibit C). The Grantee acknowledges that the Grantee will have no
right to approve or disapprove such eligibility determination by the Committee.

(d)Legend. If certificates are issued evidencing the Award LTIP Units, the
records of the Partnership shall bear an appropriate legend, as determined by
the Partnership in its sole discretion, to the effect that such Award LTIP Units
are subject to restrictions as set forth herein, in the Plan and in the
Partnership Agreement.

(e)Compliance with Securities Laws. The Partnership and the Grantee will make
reasonable efforts to comply with all applicable securities laws. In addition,
notwithstanding any provision of this Agreement to the contrary, no Award LTIP
Units will become vested or be issued at a time that such vesting or issuance
would result in a violation of any such laws.

(f)Investment Representations; Registration. The Grantee hereby makes the
covenants, representations and warranties and set forth on Exhibit C attached
hereto. All of such covenants, warranties and representations shall survive the
execution and delivery of this Agreement by the Grantee. The Partnership will
have no obligation to register under the Securities Act any LTIP Units or any
other securities issued pursuant to this Agreement or upon conversion or
exchange of LTIP Units. In addition, any resale shall be made in compliance with
the registration requirements of the Securities Act or an applicable exemption
therefrom, including, without limitation, the exemption provided by Rule 144
promulgated thereunder (or any successor rule).

(g)Policy for Recoupment of Incentive Compensation. “Covered Officer” means any
officer of the Company who (i) is subject to the reporting requirements of
Section 16 of the Exchange Act. The Company will endeavor to inform the Grantee
if the Grantee is designated as a “Covered Officer,” it being understood,
however, that failure to notify the Grantee will have no effect on the rights of
the Company under the policy. If the Grantee is a Covered Officer, the Grantee
hereby agrees that this Award and all compensation consisting of annual cash
bonus and long-term incentive compensation in any form (including stock options,
restricted stock and LTIP Units, whether time-based or performance-based)
(“Incentive Compensation”) awarded to the Grantee prior to the date hereof is
subject to recoupment under the Company’s Corporate Governance Guidelines, as in
effect from time to time. For the avoidance of doubt, the purpose and effect of
the foregoing agreement by the Grantee is to make such policy effective both
prospectively and retroactively. As an example, in addition to this Award,
Incentive Compensation previously awarded in the past, prior to this policy
being in effect, is subject to such policy and is applicable to the Grantee if
he or she was a Covered Officers during any relevant period even if he or she is
no longer an employee of the Company at the time the determination to recoup
Incentive Compensation is made.

(h)Severability. If, for any reason, any provision of this Agreement is held
invalid, such invalidity shall not affect any other provision of this Agreement
not so held invalid, and each such other provision shall to the full extent
consistent with law continue in full force and effect. If any provision of this
Agreement shall be held

 

6

 

--------------------------------------------------------------------------------

 

invalid in part, such invalidity shall in no way affect the rest of such
provision not held so invalid, and the rest of such provision, together with all
other provisions of this Agreement, shall to the full extent consistent with law
continue in full force and effect.

(i)Governing Law. This Agreement is made under, and will be construed in
accordance with, the laws of State of Delaware, without giving effect to the
principles of conflict of laws of such state.

 

(j)No Obligation to Continue Position as an Employee, Consultant or Advisor.
Neither the Company nor any affiliate is obligated by or as a result of this
Agreement to continue to have the Grantee as an employee, consultant or advisor,
and this Agreement shall not interfere in any way with the right of the Company
or any affiliate to terminate the Grantee’s service relationship at any time.

(k)Notices. Any notice to be given to the Company shall be addressed to the
Secretary of the Company at its principal place of business and any notice to be
given the Grantee shall be addressed to the Grantee at the Grantee’s address as
it appears on the employment records of the Company, or at such other address as
the Company or the Grantee may hereafter designate in writing to the other.

(l)Withholding and Taxes. No later than the date as of which an amount first
becomes includible in the gross income of the Grantee for income tax purposes or
subject to the Federal Insurance Contributions Act withholding with respect to
this Award, the Grantee will pay to the Company or, if appropriate, any of its
affiliates, or make arrangements satisfactory to the Committee regarding the
payment of, any United States federal, state or local or foreign taxes of any
kind required by law to be withheld with respect to such amount. The obligations
of the Company under this Agreement will be conditional on such payment or
arrangements, and the Company and its affiliates shall, to the extent permitted
by law, have the right to deduct any such taxes from any payment otherwise due
to the Grantee.

(m)Headings. The headings of paragraphs hereof are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

(n)Counterparts. This Agreement may be executed in multiple counterparts with
the same effect as if each of the signing parties had signed the same document.
All counterparts shall be construed together and constitute the same instrument.

(o)Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and any successors to the Company and the
Partnership, on the one hand, and any successors to the Grantee, on the other
hand, by will or the laws of descent and distribution, but this Agreement shall
not otherwise be assignable or otherwise subject to hypothecation by the
Grantee.

(p)Complete Agreement. This Agreement (together with those agreements and
documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.

[Signature page follows]

 

7

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the [__] day of February, 2018.

 

ACADIA REALTY TRUST

 

 

By: _______________________________________

 

411 Theodore Fremd Avenue

Suite 300

Rye, NY 10580

 

 

ACADIA REALTY LIMITED PARTNERSHIP

 

By: Acadia Realty Trust, its general partner

 

 

By: _______________________________________

 

411 Theodore Fremd Avenue

Suite 300

Rye, NY 10580

 

 

GRANTEE

 

_______________________________________

[Name]

 

 

 